Citation Nr: 0213991	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  96-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant served on active duty from November 1976 to 
October 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 Administrative 
Decision of the RO.  

In January 1998, the Board remanded the case for additional 
development of the record.  

In August 1999, the Board denied the appeal, and the 
appellant then appealed to the United States Court of Appeals 
for Veterans Claims (Veterans Court).  

In a July 2001 order, the Veterans Court vacated the Board's 
decision and remanded for additional proceedings.  



FINDINGS OF FACT

1.  The appellant enlisted in the United States Navy in 
November 1976 and received a bad conduct discharge in October 
1981.  

2.  The appellant was convicted by a special court-martial on 
April 5, 1979, of being absent without authority from October 
9 to 12, October 30 to November 3, and November 3 to 6, 1978; 
two specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  10 U.S.C.A. §§ 101(22), (24), 701(a), 
(e), 876a (West 1983 & Supp. 2002); 38 U.S.C.A. §§ 101(2), 
5303 (West 1991); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the appellant's service records shows 
that he enlisted in the United States Navy in November 1976 
for a period of four years.  

The appellant failed to obey a lawful order to comply with a 
Class "A" liberty risk by not turning in his ID card on May 
22, 1978.  He was absent without authority from 0715 to 0920 
and failed to go to his appointed place of duty on May 27, 
1978.  

On May 28, 1978, the appellant failed to obey a lawful order 
of a second class petty officer, failed to go to his 
appointed place of duty, and failed to obey a lawful order 
from a commissioned officer.  

On June 18, 1978, the appellant assaulted another sailor by 
kicking him in the throat with a steel-toed boot.  On June 
25, 1978, he assaulted a superior petty officer by kicking 
him in the side and right side of the head.  On July 6 and 
July 10, 1978, he failed to go to his place of duty.  Twice 
on July 6, 1978, he disobeyed a lawful order from a superior 
petty officer.  

The appellant was absent without authority from the USS 
Enterprise on October 9, 1978, and surrendered on board on 
October 12, 1978.  He was absent without authority from the 
USS Enterprise on October 30, 1978, and surrendered on board 
on November 3, 1978.  He was absent without authority from 
the USS Enterprise on November 3, 1978, and surrendered on 
board on November 6, 1978.  

The appellant was convicted by a special court-martial on 
April 5, 1979, of being absent without authority from October 
9 to 12, October 30 to November 3, and November 3 to 6, 1978; 
two specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  

The appellant's sentence included that of a bad conduct 
discharge.  He was placed on appellate leave in August 1979.  
In August 1980, two of the specifications of which the 
appellant was found guilty were set aside; the remaining 
findings of guilty were affirmed.  Effective in October 1981, 
the appellant was discharged from service with a bad conduct 
discharge.  

In December 1994, the Department of the Navy, Naval Discharge 
Review Board concluded that the appellant's bad conduct 
discharge was proper as issued and that no change was 
warranted.  

In a December 1995 Administrative Decision, the RO determined 
that the appellant's discharge occurred as the result of 
willful and persistent misconduct.  As a result, it was 
concluded that the bad conduct discharge was considered to be 
a discharge under dishonorable conditions for VA purposes and 
a bar to VA benefits.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

The appellant, in essence, asserts that the RO erroneously 
concluded that his offenses were persistent and willful.  

The Board concludes that the bad conduct discharge was the 
result of willful and persistent misconduct.  The record 
clearly shows that the appellant's offenses occurred in a 
relatively short period of time and were the type of offenses 
that precluded the appellant from performing his military 
duties, and he was convicted of most of the offenses.  

The appellant has offered nothing to support any contention 
that the offenses should be considered "minor."  Indeed, 
the Veterans Court has held that unauthorized absence is the 
type of offense that would interfere with and preclude the 
performance of an appellant's military duties and thus cannot 
constitute a minor offense.  See Cropper v. Brown, 6 Vet. 
App. 450, 452-453 (1994).  

The evidence clearly shows a pattern of behavior that 
constituted willful and persistent misconduct prior to the 
special court martial in April 1979.  The appellant has 
submitted no argument that his misconduct is such that his 
service would be considered the honest, faithful and 
meritorious service that VA benefits are intended to reward.  
He also has submitted no evidence to support assertions of 
unfair or discriminatory treatment during service.  

The record also shows that, following the special court 
martial, the appellant was approved for "appellate leave" 
effective from August 1979.  He was discharged from the Navy 
in October 1981.  An accused who has been sentenced by a 
court-martial may be required to take leave pending 
completion of action under that subchapter if the sentence 
includes an unsuspended dishonorable or bad-conduct 
discharge.  10 U.S.C.A. § 876a.  The appellate leave period, 
however, does not constitute active service.  Leave 
authorized pursuant to 10 U.S.C.A. § 701(a) excludes periods 
of leave required to be taken under Title 10 Section 876a.  
10 U.S.C.A. § 701(a)(4).  Such leave is not considered to be 
active service.  10 U.S.C.A. § 701(e).  Active service is 
defined as service on active duty.  10 U.S.C.A. § 101(24).  
Active duty is defined as full-time duty in the active 
military service of the United States.  10 U.S.C.A. § 101 
(22).  

The Board has considered the contentions of the appellant.  
The law, however, clearly provides that the period of 
appellate leave is not leave which constitutes active 
service.  As the appellant was not on active service during 
the period of appellate leave, he was not serving on active 
duty from August 1979 to the time of discharge in October 
1981.  Therefore, his conduct during that period is not 
relevant to the determination at issue. 

The appellant has not specifically asserted that he was 
insane at the time of the commission of the offenses, 
although he did allege that he had a mental disorder in 
service.  As noted hereinabove, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  

The Veterans Court has held that, under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  The service medical records do 
not show that the appellant was insane at the time of the 
conduct leading to his bad conduct discharge.  Indeed, 
although the appellant was identified as having a passive-
aggressive personality, it was reported that he had no other 
psychiatric diagnosis.  Thus, the Board finds that the 
appellant was not insane at the time of misconduct.  

The Board concludes that the appellant's conduct during 
service clearly constituted willful and persistent 
misconduct.  There is no evidence of insanity at the time of 
the misconduct.  Therefore, the appellant's discharge must be 
considered as having been under dishonorable conditions and 
is a bar to VA benefits.  


VCAA

As noted in the Veterans Court's Order, there was a 
significant change in the law while the case was pending at 
the Veterans Court with the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The Veterans Court held in its Order that the Veterans Claims 
Assistance Act of 2000 may be potentially applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Id.; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  But see Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002) (section 3(a) of the VCAA does not apply 
retroactively to require that proceedings that were complete 
before VA and were on appeal to the Veterans Claims Court or 
the Federal Circuit be remanded for readjudication under the 
new statute).  

In this case, although the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act Of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The appellant was notified in the 
RO's administrative decision, in the Statement of the Case, 
Supplemental Statements of the Case, the Board remand and the 
Board decision, as well as letters from the RO seeking 
evidence, of the evidence that was necessary to obtain the 
benefits sought.  

Moreover, the appellant was notified that he might obtain the 
benefits sought if his discharge was upgraded in the 
concurrence in the Court's order.  The Board concludes the 
discussions in the Administrative Decision, Statement of the 
Case, Supplemental Statements of the Case, the remand, the 
Board's decision, the letters from the RO, and the Veterans 
Court Order informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The appellant has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement of the Case and 
Supplemental Statements of the Case and the Board's remand 
and decision provided the appellant with adequate notice of 
what the law requires to award the benefits sought.  

The appellant further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  

The Statement of the Case and Supplemental Statements of the 
Case, and Board decision also provided notice to the 
appellant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient.  In addition, the Board in a July 
2002 letter advised the appellant he could still submit 
supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits discharge, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

